              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    PAUL ZACK and JUDITH
    ZACK,

                   Plaintiffs,
             v.                            Case No. 17-11253
                                           Hon. Terrence G. Berg
    McLAREN HEALTH AD-
    VANTAGE, INC.,

                   Defendant.

          ORDER GRANTING PLAINTIFFS’ MOTION FOR
                   ATTORNEY’S FEES
     I.   Introduction

     Plaintiffs Paul and Judith Zack won their motion for judgment

on the administrative record in this case under the Employee Re-
tirement Income Security Act (ERISA) regarding the amount of re-

imbursement Defendant McLaren Health Advantage paid for Ms.

Zack’s hiatal hernia repair. ECF No. 19. This Court made three

findings against Defendant in that Order. First, the Court found

that Defendant violated ERISA § 503 (29 U.S.C. § 1133) and its ac-

companying regulations by failing to notify Plaintiffs of its pricing

methodology and failing to disclose its pricing schedule when it de-

nied Plaintiffs’ benefit and benefit appeal. ECF No. 19 PageID.678.

Second, the Court found that Defendant’s use of its own negotiated

                                 1
 
rates to determine the Reasonable and Customary fee for proce-

dures was arbitrary and capricious. Id. Third, the Court found that

Defendant’s failure to process Plaintiffs’ claim with the correct and

complete billing code was also arbitrary and capricious. Id. Plain-

tiffs now seek an order requiring Defendant to pay Plaintiffs’ attor-

ney’s fees and costs under ERISA § 502(g)(1) (29 U.S.C.

§ 1132(g)(1)). For the reasons set forth below, Plaintiffs’ Motion for

Attorney’s Fees is GRANTED.

    II.   Background

    The facts of this case are set forth in full in the Court’s Septem-
ber 20, 2018 Order. Briefly, this dispute arises out of Plaintiff Ju-

dith Zack’s hiatal hernia repair surgery, which Dr. Constantine

Frantzides performed on March 8, 2016. Dr. Frantzides did not par-
ticipate in McLaren Health Advantage. Dr. Frantzides charged Ms.

Zack $27,986.00 for the laparoscopic hiatal hernia repair and the

simultaneous esophagus dilation. Dr. Frantzides used billing codes

43282-22 and 43450 to describe the procedures. Modifier 22, ap-

pended to billing code 43282, is frequently used to denote billing for

a particularly complex procedure.
    Plaintiff submitted her benefits claim to Defendant after the

procedure. Under Plaintiff’s insurance plan, Defendant would pay

60% of the “Reasonable and Customary” amount of any out-of-net-



                                   2
 
work procedure. The plan documents did not define the term “Rea-

sonable and Customary.” Defendant ultimately determined that

the Reasonable and Customary amount for Plaintiff’s procedure

was $1,547.41. Defendant never disclosed to Plaintiff, in the initial

benefit determination or in the denial of the benefit on appeal, the

methodology for determining the Reasonable and Customary

amount. Eventually, in Defendant’s Cross-Motion for Judgment on

the Administrative Record, it disclosed that “the reimbursement

amount is a median of what McLaren pays its In-Plan providers for

that kind of service.” ECF No. 15 PageID.463. Nothing in the ad-
ministrative record indicates that Defendant ever considered mod-

ifier 22, appended to the billing code, in its determination of the

Reasonable and Customary amount.
    Throughout this dispute, Defendant has failed to address the

crux of Plaintiffs’ argument: the methodology and accuracy of De-

fendant’s determination of the Reasonable and Customary amount

for Plaintiff’s procedure. Even after the Court pointed out this error

in its September 20 Order, Defendant continues to state, incor-

rectly, that Plaintiffs’ claim requests 100% of the Reasonable and
Customary amount. ECF No. 21 PageID.737 (“Plaintiffs contended

that the Plan must reimburse her for that entire amount, notwith-

standing that failure [sic] to cite any Plan language providing for
100% reimbursement of out-of-network services.”). One cannot tell

                                  3
 
for certain, in light of the arguments in Defendant’s recent filing,

whether it fully reviewed the Court’s September 20 Order.1

       III. Standard of Review

       The parties essentially agree on the standard of review for an

award of attorney’s fees under ERISA. The statute specifically au-

thorizes award of a “reasonable attorney’s fee and costs of action”

to either party. 29 U.S.C. § 1132(g)(1). District courts have broad
discretion to award attorney’s fees and costs, so long as the request-

ing party has shown “some degree of success on the merits.” Hardt

v. Reliance Standard Life Ins. Co., 560 U.S. 242, 255 (2010) (quoting
Ruckelshaus v. Sierra Club, 463 U.S. 680, 694 (1983)).

       If a party achieves some degree of success on the merits, courts

analyze five factors to determine whether an award of attorney’s
fees and costs is appropriate:
                                                            
1 For example, Defendant’s brief purports to list five aspects of the September
20 ruling, but only two of these are correct. Defendant states that the Court
rejected Plaintiffs’ procedural challenge. This is incorrect because Plaintiffs did
not bring a procedural challenge. ECF No. 19 PageID.676. Defendant further
states that the Court rejected Plaintiffs’ argument that Defendant violated
ERISA’s notice and document production requirement. In fact, the Court found
the opposite—that Defendant violated ERISA’s notice and document produc-
tion requirements by failing to notify Plaintiffs of its pricing methodology and
failing to disclose its pricing schedule as part of Defendant’s benefit and appeal
denials. ECF No. 19 PageID.691. Finally, Defendant contends that the Court
rejected Plaintiffs’ claim for an award of benefits. This is also incorrect; Plain-
tiffs did not ask for an award of benefits so there was no such claim to reject.
ECF No. 19 PageID.677. It is unclear whether these mischaracterizations of
the Court’s order arise from an intentional form of mischief or careless drafts-
manship; the former perhaps meriting sanctions but the latter merely censure
or rebuke.
                                                               4
 
          (1) the degree of the opposing party’s culpability or
          bad faith; (2) the opposing party’s ability to satisfy
          an award of attorney’s fees; (3) the deterrent effect of
          an award on other persons under similar circum-
          stances; (4) whether the party requesting fees sought
          to confer a common benefit on all participants and
          beneficiaries of an ERISA plan or resolve significant
          legal questions regarding ERISA; and (5) the relative
          merits of the parties’ positions.
 

Secretary of Dep’t of Labor v. King, 775 F.2d 666, 669 (6th Cir.
1985).

    IV.   Analysis

    Plaintiffs have plainly achieved some degree of success on the

merits. The Court found that Defendant had violated ERISA and

acted arbitrarily and capriciously in two ways and granted Plain-

tiff’s Motion for Judgment in its Favor on the Administrative Rec-
ord. Therefore, the Court analyzes each of the five King factors be-

low and finds that each weighs in favor of an award of Plaintiffs’

attorney’s fees and costs.


      a. The degree of the opposing party’s culpability or bad
         faith
    This factor weighs in favor of the party requesting attorney’s fees

where “a plan administrator engages in an inadequate review of the

beneficiary’s claim or otherwise acts improperly in denying bene-

fits.” Shelby Cty. Health Care Corp. v. Majestic Star Casino, 581

F.3d 355, 377 (6th Cir. 2009). Defendant claims that a finding that

                                   5
 
a plan administrator’s decision was arbitrary and capricious is in-

sufficient on its own to show culpability or bad faith. ECF No. 21

PageID.752. But this characterization of the law is misleading. In

fact, the very case Defendant cites for this proposition states,

“[T]his court’s caselaw by no means precludes a finding of culpabil-

ity or bad faith based only on the evidence that supported a district

court’s arbitrary-and-capricious determination.” Gaeth v. Hartford

Life Ins. Co., 538 F.3d 524, 530 (6th Cir. 2008). Contrary to Defend-

ant’s assertion, a plaintiff can “rest solely on a ruling that a denial

of benefits was ‘arbitrary or capricious’ to support a claim of ‘bad
faith or culpability.’” ECF No. 21 PageID.742. The evidence that

supported the arbitrary and capricious ruling merely must also sup-

port that the decision was made in bad faith or with culpability.
And here, it does.

    As noted above, Defendant repeatedly failed to address Plain-

tiffs’ actual claim, which was that the Reasonable and Customary

amount was calculated incorrectly. At every step, Defendant im-

properly characterized the nature of Plaintiffs’ claim. And now, in

its Response to this Motion, it improperly characterizes the Court’s
Order. This alone shows a kind of culpability or bad faith. In addi-

tion, Defendant failed to consider the complete billing code Plain-

tiffs submitted on their claim form, which is plainly an “inadequate
review” of the claim. Defendants also based their Reasonable and

                                  6
 
Customary amount calculation on a fee schedule that it did not even

admit existed until its Motion for Judgment on the Administrative

Record, despite Plaintiffs’ challenging the calculation of that num-

ber at every stage. The Court found that this failure to disclose the

fee schedule violated ERISA. Defendant’s conduct—its refusal to

tell Plaintiffs how it calculated the Reasonable and Customary

amount and its recurring mischaracterization of what Plaintiffs

were actually challenging—indicates that Defendant violated the

statute willfully. Together, these facts weight the first King factor

in favor of Plaintiffs.


      b. The opposing party’s ability to satisfy an award of
         attorney’s fees
    Defendant does not dispute that it can satisfy an award of attor-

ney’s fees and costs. The Court finds this factor weighs in Plaintiffs’

favor.


      c. The deterrent effect of an award on other persons
         under similar circumstances
    Defendant again argues that it acted in good faith by denying

Plaintiffs’ benefit claim and appeal, claiming that awarding attor-

ney’s fees cannot deter “honest” mistakes such as this one. Defend-

ant suggests that Plaintiffs’ choice to visit an out-of-network pro-

vider somehow reduces or eliminates any deterrent effect that


                                  7
 
might arise from awarding attorney’s fees. This argument is una-

vailing.

       First, the Plan provided for a benefit for out-of-network physi-

cians. Defendant cannot therefore fault Plaintiff for choosing an

out-of-network provider. This is particularly true because Plaintiff

has never challenged the “reimbursement rates” for out-of-network

providers. As the Court stated in its September 20, 2018 Order,

“Plaintiffs did not challenge the fact that they would only be reim-

bursed at a rate of 60% of the Reasonable and Customary amount—

they challenged the basis for determining that amount.” ECF No.
19 PageID.671 n.4.

       In addition, Judith Zack’s surgery was particularly complex and

required a provider with expertise. Dr. Frantzides had this exper-
tise. Presumably, if an In-Plan provider had the same qualifications

and willingness to perform the procedure, Plaintiffs would have

chosen to visit that provider.2 In any event, ERISA does not confer
a disadvantage upon Plaintiffs merely because they exercised one

option under their insurance plan rather than another. The fact

that Plaintiffs could have foregone their option to see Dr. Fran-



                                                            
2 Plaintiffs state in their Reply that “The top in-network surgeon, on the other
hand, could not offer [the procedure Judith Zack required]—only a much more
invasive surgery with a significant risk of losing the esophagus.” ECF No. 22
PageID.784 (emphasis and internal quotation marks omitted).
                                                               8
 
tzides, thereby eliminating the need for Defendant to make any de-

cision at all on this claim, has no bearing on whether Defendant’s

decision was an honest mistake.

    The Court finds that requiring Defendant to pay Plaintiffs’ at-

torney’s fees would encourage Defendant to disclose its fee schedule

when it uses that schedule to deny a benefit. ERISA requires such

disclosure. An award of attorney’s fees would also encourage De-

fendant to consider the complete billing codes submitted in claims,

also legally required pursuant to ERISA. And such an award would

encourage Defendant to use the relevant geographic location and
historic pricing data to determine the Reasonable and Customary

amounts for procedures, which the Court found is legally required

where the plan documents do not define Reasonable and Custom-
ary. The third King factor therefore weighs in favor of Plaintiffs.


      d. Whether the party requesting fees sought to confer
         a common benefit on all participants and beneficiar-
         ies of an ERISA plan or resolve significant legal
         questions regarding ERISA
    In Defendant’s own words, “The weight of the fourth King factor

generally turns on its value to the development and understanding

of benefits law as a whole, or as it pertains to others under the same

plan.” ECF No. 21 PageID.745. The Court’s Order granting Plain-

tiffs’ Motion for Judgment on the Administrative Record made two


                                  9
 
key developments for benefits law. First, the Court found that

ERISA’s notice and document production requirements extend to a

Reasonable and Customary amount fee schedule when that fee

schedule is used to deny a benefit. In so doing, the Court reasoned

that this fee schedule is a “criterion . . . relied upon in making the

adverse determination.” 29 C.F.R. § 2560.503-1(g)(1)(v)(A). It does

not appear that this question has been addressed by another court

in the Sixth Circuit.

       Second, the Court determined that, where a plan does not define

the term Reasonable and Customary amount, plan administrators
must use the ordinary plain meaning of that term: the amount or-

dinarily charged in the same geographic area for the same type of

procedure. The Court followed the reasoning of the Circuit Courts
of Appeal for the Tenth and Eleventh Circuits.3 Again, it does not

appear that any court in the Sixth Circuit has addressed this issue.

       Deciding these two questions provides some further development

of benefits law. Consequently, the Court finds that the fourth King

factor weighs in favor of Plaintiffs.



              e. The relative merits of the parties’ positions


                                                            
3See Geddes v. United Staffing Alliance Employee Medical Plan, 469 F.3d 919,
931 (10th Cir. 2006); HCA Health Serv. of Ga., Inc. v. Employers Health Ins.
Co., 240 F.3d 982, 997 (11th Cir. 2001).
                                                               10
 
    Defendant’s assertion that it has also achieved some success on

the merits is unfounded. The Court found for Plaintiffs on all three

of Plaintiffs’ claims in its Motion for Judgment on the Administra-

tive Record and awarded Plaintiffs the relief they requested: a re-

mand to the Plan Administrator for a proper determination of the

Reasonable and Customary amount. The final King factor weighs

in favor of Plaintiffs.

    V.   The Amount of Claimed Fees and Costs

    Parties agree that “the ‘lodestar’ approach is the proper method

for determining the amount of reasonable attorneys’ fees” in ERISA
cases. Bldg. Servs. Local 47 Cleaning Contractors Pension Plan v.

Grandview Raceway, 46 F.3d 1392, 1401 (6th Cir. 1995). Using the

lodestar approach, “the court multiplies a reasonable hourly rate by
the proven number of hours reasonably expended on the case by

counsel.” Geier v. Sundquist, 372 F.3d 784, 791 (6th Cir. 2004). In

this case, Plaintiffs’ counsel claims he has expended 39.1 hours at

a rate of $300 per hour. Plaintiff also requests $790.91 in costs for

the filing fee, service, and legal research.

    In response, Defendant raises several arguments. First, it ar-
gues that $300 per hour is an excessive rate because there is no

evidence that Plaintiffs paid that rate—implying, though not stat-

ing, that Plaintiffs paid less or paid nothing at all. But whether and



                                  11
 
what Plaintiffs paid or agreed to pay is irrelevant. The statute au-

thorizes payment of “a reasonable attorney’s fee”—there is no lan-

guage requiring that the plaintiff pay that fee. At least one court

has specifically found this to be true in the context of 29 U.S.C.

§ 1132(g). See Moriarty v. Svec, 233 F.3d 955, 966 (7th Cir. 2000)

(“If an attorney charges most clients a high fee, and then represents

a client pro bono or for a reduced fee, that attorney’s presumable

market rate in the pro bono or reduced-fee case is still the attorney’s

normal high rate.”).

    Moreover, as Plaintiff points out, Plaintiff’s counsel’s rate is rea-
sonable according to the State Bar of Michigan’s Economics of Law

Practice in Michigan, a publication that courts in this district rou-

tinely use to determine the reasonableness of requested fees. See,
e.g., Bell v. Prefix, Inc., 784 F. Supp. 2d 778, 783 (E.D. Mich. 2011).

The 2017 iteration of the Economics of Law Practice in Michigan

places $300 per hour just above the median for managing partners,

at the median for equity partners, and just below the median for

non-equity partners. $300 is between the median and seventy-fifth

percentiles for attorneys practicing in downtown Detroit. It is below
the median for attorneys practicing plaintiff-side insurance law and

just slightly above the median for business and commercial litiga-

tion. Given the available data, $300 per hour for Plaintiff’s counsel
is a reasonable rate.

                                   12
 
    Defendant next argues that Plaintiff’s hours are excessive and

not recorded with adequate specificity. But the examples from case

law relied upon by Defendant are distinguishable from what Plain-

tiff’s counsel actually submitted. Defendant cites a First Circuit

case that upheld a district court’s finding that “failing to include

some description of the subject matter of the task made it impossi-

ble to determine if the time factor allocated was appropriate or ex-

cessive.” ECF No. 21 PageID.750. But here, Plaintiffs’ counsel did

provide descriptions of the subject matter of each task. A repre-

sentative entry in the billing sheet reads: “Research and prepara-
tion of complaint, including comprehensive review of summary plan

description and correspondence between parties during appeal pro-

cess.” ECF No. 20-1 PageID.730. Upon careful review of the billing
sheet, the Court finds that the hours billed are reasonable in pro-

portion to the case and the specific tasks listed.

    Finally, Defendant argues that Plaintiffs should not be able to

recover the costs their attorney passed on to them for legal research

on Westlaw. Defendant cites a case from the Northern District of

Illinois that states that such costs cannot be passed on to clients
because those costs are part of overhead. ECF No. 21 PageID.751.

But “Sixth Circuit law is unsettled regarding whether costs for elec-

tronic legal research are properly awarded or whether these costs
should be considered part of the overhead included in the attorney’s

                                  13
 
hourly fee.” Smith v. Service Master Corp., 592 F. App’x 363, 367

(6th Cir. 2014). The Smith court concluded that an attorney can

pass on a per-search access fee for online legal research to a client,

so long as that is “general practice in the local legal community.”

Id. at 368. Additionally, the Smith court found that an entry in the

billing sheet that states only the date and “Westlaw charges” was

inadequate to establish that the “expenses were actually incurred

in connection with the litigation.” Id. at 369.

    Here, Plaintiffs have not provided any evidence to establish that

passing on the costs of online legal research are local practice, be-
yond their bare assertion in the Reply that this is true. But “[a]n

attorney’s unsworn statements in a brief are not evidence.” Hoag v.

Comm’r of Social Security, No. 1:09-CV-803, WL 458872, at *3
(W.D. Mich. Feb. 3, 2010) (quoting Duha v. Agrium, Inc., 448 F.3d

867 (6th Cir. 2006)). Plaintiffs’ counsel also has not provided the

level of detail required by the Smith holding—that is, more than

simply a billing sheet entry that lists the date and dollar amount

labeled “Westlaw charges.”

    Because Plaintiffs have not adequately justified the online legal
research charges, the Court will not award the $372.27 Plaintiffs’

counsel billed for those charges. The Court finds that Plaintiffs’

counsel has adequately justified all other fees and costs.



                                  14
 
      VI.   Conclusion

      For the foregoing reasons, Plaintiffs’ Motion for Attorney’s Fees

and Costs is GRANTED. Defendant is ordered to pay $12,148.64.


      SO ORDERED.



    Dated: December 13, 2018 s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE


                         Certificate of Service
         I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on
    December 13, 2018.
                              s/A. Chubb
                              Case Manager
 




                                    15
 
